Smith, J.:
The learned trial judge correctly stated to the jury the legal ' principles upon which this case must stand. If then there be evidence sufficient' to sustain the conclusions which .the jury have reached, this judgment must be affirmed. The negligence found is in the omission of the safety valve and gouge in the steam pipe leading from the high to the low-pressure engine. For the injury caused by such negligence, this plaintiff has recovered.
The finding of the jury that the omission of such a safety valve and steam gouge as were usually, attached to such pipes was negligence cannot, we think, be disturbed. That such valves were usual under such circumstances appears from the plaintiff’s evidence and is undisputed. That the death to recover for which this action was brought was caused by such negligence is, however, a claim earnestly . controverted by this defendant.
The plaintiff claims support for this finding in the testimony of Rose and Cooper that if a. safety valve and gouge had been provided, this explosion would not have occurred. But a careful examination of the evidence discloses that both of these witnesses siscnificantly qualified their testimony by the condition “ if there had been one in there large enough.” The mere statement of such a condition súggests at' once the question whether the safety valves’ usually attached to such pipes, were such as would have been “ large enough ” to have averted this accident; The jiurpose of this safety valve in this pipe was in part tó relieve the backward pressure of the steam and in part to give warning by its hissing sound that the pressure of the steam exceeded the necessary degree. The use of the gouge was simply to indicate to the engineer the amount Of steam pressure in the pipes. The witnesses agreed that the presence of the steam gouge could not have averted ■ this accident, nor could a safety valve by reason of- any warning that it might have given to the engineer. With the jumping of the hook from the wrist plate _ the pressure became tremendous and instantaneous and the record *287. appearing upon the steam, gouge could hardly have been read before the explosion. This explains the qualified answers given by these witnesses. To have prevented this accident this safety valve attached must have been large enough to have relieved this tremendous pressure of steam. But the record is barren of evidence that the safety valve usually placed upon such pipes is put there or is ever adequate for such purpose. The mere fact that the steam gouge is also attached would indicate that in the working of the engines there might be a gradual increase in pressure beyond the degree required, such as would call for the slackening of the power by the engineer, and that the safety valve usually placed upon such a pipe as well as the steam gouge was for the purpose of warning the engineer of such gradual increase of pressure, and the safety valve had the further purpose of relieving in part therefrom. It is not suggested in the evidence that this safety valve is usually placed there as a precaution against such an accident as here happened. It would seem to be an unnecessary precaution for such a purpose. That danger was fully guarded against by the safety latch, which, if it had been properly used, would have prevented the accident. Reasonable care does not call for a second guard where one furnished affords ample protection with proper use. But we are not left to surmises or to reasoning to determine this question. The testimony of the witness Wright, who appears to be a reputable witness, is to the effect that such a valve as is usually placed upon such pipes would have been wholly inadequate to meet this emergency. He swears: “ Had it been there in position and working perfectly at the time of the accident, it would not have prevented the happening of the accident.” This evidence stands uncontradicted in the case. The negligence with which the defendant has been charged is in the omission to provide such a safety valve and steam gouge as are usually attached to such pipes. Without proof, therefore, that the failure to provide such guards has caused this accident, the plaintiff has clearly failed to establish her cause of action.
The judgment should, therefore, be reversed.
All concurred, except Merwin and Edwards, JJ., dissenting.
Judgment and order reversed on the law and facts and new trial granted, with costs to appellant to abide event.